Citation Nr: 1727920	
Decision Date: 07/18/17    Archive Date: 07/27/17	

DOCKET NO.  12-19 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral foot disability, to include a skin disability of the feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel






INTRODUCTION

The Veteran served on active duty from February 1974 to October 1978.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a Board videoconference hearing on a July 2012 VA Form 9, Appeal to the Board.  However, he failed to appear at the January 2015 scheduled hearing and has not presented any reason for his failure to attend.  Accordingly, the hearing request has been withdrawn.  38 C.F.R. § 20.704 (2016).

In May 2015, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.  

In compliance with the Board's remand instructions, additional VA outpatient treatment records and an examination were obtained. Stegall v. West, 11 Vet. App. 268, 271 (1998).  The case has since returned to the Board for the purpose of appellate disposition.


FINDING OF FACT

A chronic bilateral foot disability, to include a skin disability of the feet, did not manifest in service and is not related to service, to include treatment of a rash therein.


CONCLUSION OF LAW

A bilateral foot disability, to include a skin disability of the feet, was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

In a December 2009 statement, the Veteran filed a service-connection claim for an unspecified foot condition in a December 2009 statement in support of claim. The Veteran contends that he is entitled to service connection for a bilateral foot disability that had its onset in service, particularly of the skin of the feet.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a), and not the claimed disability on appeal.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service treatment records document several in-service conditions.  The records reflect that he was seen for itchy groin in August 1975, which was assessed as pediculosis (lice).   In September 1975, the Veteran complained of itching on the legs, arms, hands, and face.  Multiple papular nodules were noted on the arms.  He was assessed with rule-out prurigo nodularis, possibly secondary to insect bites. In December 1975, it was noted that prurigo nodularis had almost entirely resolved.  The Veteran was seen for rash on the toes of both feet in October 1976.

No abnormalities of the skin or lower extremities were found on discharge and immediate reenlistment examination in November 1977, or on discharge examination in September 1978.

Following discharge from service, VA treatment records dated in the 1980s as well as Social Security Administration records also from the 1980s do not reflect complaint, treatment, or finding with respect to the feet or skin of the feet.

The Veteran's skin was noted to be normal on August 1990 VA examination.

VA treatment records dated from 2003 do not include complaint, finding, or diagnosis with respect to the feet or skin of the feet, though it was noted that the Veteran used Lubriderm for dry skin.  In 2004 and October 2009, he was treated for lice, with complaint of itching in the head, groin, arms and legs.

On VA examination in January 2010, the examiner noted that the Veteran received treatment for a foot rash in service.  The condition resolved, and no foot rash was noted on discharge examination.  Records revealed that the Veteran developed pediculosis in October 2009 and was treated with Nix shampoo, with immediate relief of symptoms.  He had chronic dryness of both lower extremities, and applied body lotion to his feet.  Examination revealed that he had dry and cracked skin to the bilateral lower extremities throughout, worse to the plantar area.  The examiner diagnosed pediculosis, resolved.

In addition, the examiner noted that the Veteran's bilateral lower extremity xerosis (dry skin) is less likely as not caused by or a result of service.  In so finding, the examiner noted that the exit examination revealed no foot or rash condition.  His current condition, pediculosis, had resolved.  There was no evidence of dry skin while in service.

VA treatment records dated in 2011 reflect that the Veteran complained of right arm rash, and subsequently itchy, pruritic papules scattered on the body.  These were treated with Triamcinolone cream and Aquaphor.

On VA Form 9, Appeal to the Board, dated in July 2012, the Veteran reported that he was treated for a foot condition in service and continued to suffer from this condition.  He indicated that the foot condition did not clear upon his discharge examination, and that the examiner did not conduct a total physical examination.  He noted that the examiner diagnosis xerosis and pediculosis (in service).

On VA skin examination in August 2015, the examiner noted that he was unable to find any medical care for chronic bilateral foot condition while in service.  The Veteran was seen for a rash of the toes in October 1976.  He was assessed with tinea pedis which resolved after antifungal therapy while in service.  He was also seen by dermatology for itchy rash localized to the arms while in service in September 1975.  He was assessed with prurigo nodularis secondary to insect bite, which resolved after Valisone applications.  He was also seen for itchy groin in August 1975, assessed as pediculosis, which resolved in service.  The reports of examinations dated in November 1977 and September 1978 showed that the skin and feet were normal.  He was evaluated by VA dermatology in December 2009 for asymptomatic soft nodule of the right thigh.  He was last seen in October 2014, at which time there were no skin condition complaints.

The examiner noted that the Veteran did not have, nor had ever had, a skin condition.  The skin examination was normal.
The Veteran was also afforded a foot examination in August 2015.  The examiner noted the above medical history and indicated that he was unable to find any medical care for a chronic bilateral foot condition while in service.

After physical examination and x-ray, the examiner indicated that the Veteran did not have a current foot diagnosis.

Upon conclusion of physical examinations and review of the claims file, the examiner opined that the claimed foot disability, including skin disability, was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In so finding, the examiner noted that while service treatment records document treatment for a rash in 1976, the condition resolved with antifungal therapy, and there was no indication of treatment for a chronic condition.  The examiner further noted that examinations in November 1977 and September 1978 revealed normal clinical evaluation of the skin and feet.

The foregoing evidence establishes that the Veteran was treated for a skin rash of the feet in service. However, no further treatment of the feet in service is indicated and examinations  in 1977 and 1978 were normal. 

Post-service, the Veteran has not been diagnosed with a bilateral foot disability or skin condition affecting the bilateral feet, outside of the 2010 VA examiner's assessment of xerosis.  While treated for a variety of skin complaints after service, none were particular to the feet and only general notation of dry skin is indicated. None of these treatment records discuss a relationship between a foot disorder or skin disorder of the feet and service.

Moreover, the only pertinent medical opinion of record is that of the 2010 and 2013 VA examiners, who conducted a thorough review of all pertinent evidence and stated that it is less likely than not that the Veteran's claimed bilateral foot (or skin of the bilateral feet) disorder is related to or had its onset in service, to include treatment for rash therein.  The Board finds these well-reasoned opinions to be highly probative and affords them significant weight.  The Veteran has not presented or identified any other opinion that in fact, supports his claim.

The Board has considered the Veteran's statements to the effect that his chronic foot condition had its onset in service.  The Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007)).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative evidence of record outlined above, including the specific, reasoned opinions from the VA examiners.  Even if the Board were to accept the Veteran's claim that he was not actually examined at discharge, service treatment records show no additional foot complaints after the 1976 report, and 1977 examination was normal.  Post-service treatment records do not reflect complaint or treatment of a foot condition or skin condition limited to the feet, and do not related his xerosis to service.

The Board acknowledges the Veteran's statements to the effect that he was diagnosed with pediculosis both during and after service, but treatment records reflect that pediculosis mainly impacted areas involving the groin, scalp, arms and legs.  In this case, the Veteran claimed service connection for a foot condition and the appeal is limited to the feet.  The requirement to identify the benefit sought means that a claimant must describe the nature of the disability for which he is seeking benefits.  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009). A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Id. (citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009)).  The Board finds that a skin disability impacting the groin, head, legs, and arms is not reasonably encompassed in the claim on appeal, which the Veteran identified as a foot disability.   

Based on the foregoing, the preponderance of the evidence is against the claim for service connection for bilateral foot disability, including of the skin of the feet.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for bilateral foot disability, to include a skin disability of the feet, is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


